Title: General Orders, 2 December 1777
From: Washington, George
To: 



Head Quarters, White-Marsh [Pa.] Decr 2nd 1777.
Parole Chatham.C. Signs Camden. Burke.


Returns are to be made early to morrow morning of all officers and men in the several brigades and corps, who have not had the small pox.
Every Colonel, or officer commanding, a regiment, or corps, is to make an immediate return, to the Pay Master General, of every pay Mr that has belonged to, or done duty as such, in any regiment or corps—the place of their abode, and the time when they left the service.
After Orders. Whenever the Alarm is given, by the firing of three cannon, the whole baggage and provisions of the army, tents included, are to be put into the waggons, and immediately marched off the following roads—The right wing of both lines by the North Wales road, and the road by Edge’s mill, and to proceed to the 24th Milestone on those roads, unless further order is received—The left wing of both lines by the two roads which lead from the left of the army into the old york road, at the 13th—15th Milestones, and to proceed to the 24th milestone, or until further orders.
Whether the alarm guns be fired or not, the whole army is to be under arms at their respective alarm posts at day light to morrow morning, and the lines properly formed by the Major General in their respective commands.
